RENDERED: JUNE 16, 2022
                                                           TO BE PUBLISHED



               Supreme Court of Kentucky
                               2020-SC-0395-DG

HENRY GRAY                                                            APPELLANT


                    ON REVIEW FROM COURT OF APPEALS
V.                           NO. 2019-CA-0284
                    BELL CIRCUIT COURT NO. 17-CI-00396


FRANK STEWART; WILLIAM S.                                             APPELLEES
STEWART, JR.; LEISA STEWART;
AND MARY D. STEWART



               OPINION OF THE COURT BY JUSTICE HUGHES

                                   AFFIRMING

      This is a real property breach of contract case in which the trial court,

considering parol evidence, concluded that the contract satisfied the statute of

frauds by sufficiently identifying the property to be conveyed. The Court of

Appeals reversed that decision, but based upon the trial court’s findings of fact,

concluded that one co-owner of the property, Appellee Frank Stewart, conveyed

his property interest under the merger doctrine. This Court granted

discretionary review to determine whether the contract satisfies the statute of

frauds. We conclude that the contract does not sufficiently identify the

boundary of the property to be conveyed and, accordingly, we affirm the Court

of Appeals’ decision on that issue. Despite the contract’s failure to satisfy the

statute of frauds, the Court of Appeals’ holding that Frank Stewart conveyed
his property interest to Appellant Henry Gray by virtue of the merger doctrine

remains binding because Frank did not cross-appeal that adverse decision by

way of a cross-motion for discretionary review. Ultimately, we conclude that

the parties’ ownership interests remain as decided by the Court of Appeals and

further affirm that court’s decision reversing the trial court’s damage award in

Gray’s favor. We also address both lower courts’ failure to consider the

Stewarts’ consistent demand for a jury trial, an issue which undermines Gray’s

alternative argument that Appellees William and Mary Stewart also conveyed

their property interests pursuant to the merger doctrine.

                FACTUAL AND PROCEDURAL BACKGROUND

      Henry Gray, the buyer, entered into a real estate contract with Frank

Stewart, his brother William Stewart, and William’s wife, Mary Stewart, the

sellers, in September 2017. The contract’s opening line states: “Whereas,

Sellers are the owners of certain real property located near Balkan and

Calloway, in Bell County, Kentucky (the “Property”), and Sellers desire to sell

and Buyer desires to purchase the Property.” The contract lists twelve items of

agreement, the pertinent being:

      1. Buyer agrees to pay, and Sellers agree to accept, the sum of
         $80,000 for the Property.

      2. The parties have agreed on the boundaries of the Property to be
         transferred, but are unable to determine the precise acreage
         thereof or to prepare a written description of the Property
         sufficient for recording purposes. Therefore, the parties agree to
         employ Neil Grande . . . to survey and prepare a written
         description of the property. The parties agree to share the
         surveying cost on a 50/50 basis . . . .



                                        2
      3. Buyer has otherwise examined the Property, is satisfied with its
         condition, and is willing to accept the Property “AS IS.”

      4. Sellers will transfer the Property to Buyer . . . conveying all of
         their right, title and interest in and to the Property to Buyer. . . .

      5. Sellers represent to Buyer that there are no outstanding,
         enforceable contracts or leases affecting the Property, except for
         a lease in favor of Gatliff Coal Company. Gatliff has previously
         mined a portion of the Property and retains the right to come
         upon the Property for reclamation purposes . . . .

      ....

     12. This Contract constitutes the entire written understanding of
         the parties . . . . This Contract may not be modified or amended
         except in writing, signed by each [o]f the parties hereto.

      Grande completed his work in October 2017 and a deed of conveyance

for 411 acres was prepared, the twenty-page property description appended.

The attachment describes four tracts: tract 1 composed of 257.68 acres, tract 2

composed of 92.43 acres, tract 3 composed of 41.25 acres, and tract 4

composed of 19.74 acres.

      On November 21, 2017, Gray tendered a check for $80,000 to Frank,

who then signed the deed. Gray next took the deed to Lexington to obtain the

signatures of William and Mary. William and Mary refused to sign the deed.

Gray testified in his deposition that on the day Frank signed the deed and that

day only, in order to get the deed fully signed, he agreed to pay an extra

$15,000 and to pay for the survey in full. He also testified that William agreed

to sign the deed if Gray would bring the $15,000 with him. Gray stated that he

told William he would return with $15,000 after William signed the deed but




                                         3
that when he met William to sign the deed, William refused to sign it until he

got the cash. The deed signed only by Frank was recorded November 27, 2017.

      On the same day the deed was recorded, Gray filed a complaint in Bell

Circuit Court against Frank, William and Mary (the Stewarts), alleging breach

of contract and requesting specific performance and damages. The Stewarts, in

their respective answers, denied that the parties entered into any contractual

agreement, denied that the parties reached an agreement as to the boundary of

any property, and relied upon the statute of frauds as an affirmative defense.

They demanded a jury trial.

      After the trial court denied Gray’s motion for a judgment on the

pleadings or partial summary judgment, a trial date was scheduled. About two

weeks before the jury trial was to begin, the Stewarts filed a motion to

reschedule the trial due to medical reasons. Gray then requested the legal

issues relating to enforcement of the contract and specific performance be

submitted to the trial court and if warranted afterward, further proceedings on

the damage claims could follow. As discussed below, Gray’s request and the

order granting it became another point of dispute between the parties.

      Gray moved for judgment on his breach of contract claim on two bases:

the parties’ performance under the contract and the contract’s enforceability

under the statute of frauds. Gray asserted that if the trial court did not enter

judgment as a matter of law on the executed contract, the trial court could,

under the statute of frauds, look to parol evidence to resolve the boundary

dispute.

                                        4
      More particularly, Gray requested judgment against Frank based on the

doctrine of full performance of the contract; Gray asserted that the question of

the boundary agreed to is determined as a matter of law through Frank’s

acceptance of the purchase money and signing the deed containing the 411-

acre survey description. Gray requested judgment against William and Mary

under the doctrine of partial performance, pointing to William and Mary’s

partial performance by receipt of the $80,000 purchase price through Frank.

Gray argued that the primary difference from Frank is that William and Mary

failed to sign the deed after their demand for money beyond the contract price

was refused by Gray. With no writing agreeing to the modification of any terms

of the contract, Gray argued the Stewarts should be estopped from delaying

further their obligations under the contract.

      Gray also argued that with the statute of frauds satisfied, the actions

and other writings of the parties explained the intent of the parties at the time

of contracting and designated the property boundary on which the parties

agreed. Particularly, Gray pointed to the parties’ pre-contract use of a Gatliff

Coal Company Mining and Reclamation Plan Map which showed all of the

Stewarts’ property at Balkan; Grande’s engagement letter describing the

boundary to be surveyed as “the boundary owned by the Stewarts as shown on

the coal permit map of Gatliff Coal Company that we have previously

discussed, lying south of Kentucky Highway 119 and on both sides of Kentucky

2012 in Bell County, Kentucky”; and certain contract provisions as reflecting

Gray’s intentions at that time. Gray characterized Frank’s position on the real

                                        5
property—that he intended to sell to Gray three separately taxed tracts

consisting of about 250 acres, and that the tracts were measured by Grande in

one tract of 257.68 acres—as contradictory to Frank’s other testimony about

the map, the survey, and Grande. Closing his initial arguments and in reply to

the Stewarts’ arguments that they had not agreed to a bench trial on liability

issues, Gray reiterated that the court could choose to decide this case on the

facts since the issues were under submission for judgment.

      The Stewarts, recounting defenses cited in their answers, responded that

there were genuine issues of material fact to be decided by a jury regarding the

formation and existence of a contract. The Stewarts asserted there was no

meeting of the minds as to what property was to be sold because of mutual

mistake, patent ambiguity of the contract, and lack of satisfaction of the

statute of frauds. They also argued that the boundary the parties intended to

convey and whether the parties had a meeting of the minds on the boundary

remained a question for the jury, citing Frank’s affidavit in support.

      As to Gray’s argument that the contract had been completed, the

Stewarts contended that the question whether they assented to the conveyance

of 411 acres was also a question for a jury. The Stewarts pointed to Gray’s

deposition testimony to show that when Gray asked Frank to sign the deed,

Frank “said there was more acres than we had agreed on.” The Stewarts also

cited Gray’s deposition to show that Gray agreed to pay $15,000 more and to

pay the surveyor bill in full. Because William refused to sign the deed until the

extra money was received, the Stewarts contended Frank’s signature on the

                                        6
deed made a conditional delivery of the deed at best, and that was also an

issue for the jury.

      While the parties both advanced questions of law to resolve the contract

dispute in their favor, both parties agreed, or at least Gray was willing to

concede, that if the trial court reached the question of whether the contract

met the statute of fraud requirements and decided as a matter of law that it

did, the intended size of the boundary remained a question of fact.

      The trial court entered judgment in favor of Gray. Beginning with the

question of whether the contract was not enforceable under Kentucky’s statute

of frauds because it did not sufficiently identify the property, the trial court

concluded that the contract identified the property’s location. The trial court

then considered parol evidence1 and found that the preponderance of the

evidence was in favor of Gray2 and there was a meeting of the minds between

the Stewarts and Gray as to the entire boundary at Balkan as depicted on the

Grande survey. The trial court ordered the execution of a deed to Gray and

awarded Gray one-half of the surveying costs owed to him by the Stewarts.



      1 Rather than analyzing the Stewarts’ performance under the contract as an
independent basis for granting judgment, the trial court used evidence of their
performance as evidence of a meeting of the minds and the Stewarts’ intent to sell the
Stewart boundary indicated on the Gatliff map.
      Considering the writings and the parties’ conduct, including the execution of
the deed except for William and Mary’s signatures, the trial court found that there was
a meeting of the minds between the Stewarts and Gray as to the entire boundary at
Balkan as depicted on Grande’s survey.
      2  The trial court explained that although the Stewarts personally testified that
they intended to sell 260 acres as estimated from three adjoining tracts on three
specific tax bills, the Stewarts’ position was refuted by expert testimony by deposition
from Grande and the Bell County Property Valuation Administrator.

                                            7
      A bench trial was then held on Gray’s damage claims. Gray claimed that

due to the Stewarts’ failure to timely convey a clear deed he lost profits from

the sale of cattle he would have raised on the 111 acres east of Kentucky

Highway 2012 and lost rental on the remaining 300 acres to the west. The trial

court concluded that Gray’s evidence established with reasonable certainty

that he lost $65 per acre on the 300 acres per year in rental income during the

subject 361-day period. The trial court awarded $19,286.30 in damages. No

other damages were awarded.

      The Stewarts appealed from both the liability and damage judgments. As

noted, the Court of Appeals affirmed the trial court in part and reversed in

part. The Court of Appeals concluded that because Frank signed the deed,

gave it to Gray, and took Gray’s $80,000 payment, the merger doctrine

extinguished the contract as to Frank and Frank had legally transferred his

one-half undivided interest in the real property to Gray.3 However, because

William and Mary refused to sign the deed and received no payment from Gray,

the Court of Appeals concluded the merger doctrine did not apply to them.

Given that conclusion, the appellate court next considered whether the

purchase contract resolved the dispute as to William and Mary, i.e., whether it



      3  The merger doctrine was not mentioned in the briefs submitted to the trial
court for its consideration when deciding issues of law, but was mentioned in the
briefs submitted after the bench trial on damages.
       Gray argued in his Court of Appeals’ brief that with deeds in particular, the
doctrine of merger controls. He maintained that with Frank having performed under
the contract, the trial court correctly concluded that Frank “signed and delivered the
deed,” and it was then fruitless for Frank to argue that the contract was unenforceable
because of its ambiguity.

                                           8
was a legally enforceable contract for the sale of land. The Court of Appeals

concluded the purchase contract did not provide a sufficient written

description of the real property to identify it, and the circuit court erred by

considering parol evidence to identify the property. Consequently, with the

contract not being enforceable under the statute of frauds, the appellate court

concluded that Gray became a co-owner of the 411 acres with William and

Mary. Given its conclusion that Frank conveyed his interest in the property,

and the contract was not enforceable against William and Mary, the Court of

Appeals reversed the damage award.4

      Gray moved for discretionary review in this Court. No cross-motion for

discretionary review was filed, a fact of significance as to Frank Stewarts’ legal

position before this Court.

                                      ANALYSIS

      Gray argues the Court of Appeals erred by concluding that the contract

does not satisfy the statute of frauds. He insists the appellate court

fundamentally misconceived the requirements of the statute, significantly

restricting the understanding of what is necessary to “identify” a tract of

property for purposes of the statute of frauds. 5 Regardless, he insists the



      4  Because the trial court’s judgment awarded judgment against the
“Defendants,” the Court of Appeals also stated that a damage award against Appellee
Leisa Stewart was not proper since Frank conveyed his interest and Leisa has no
interest in the property.
        5 While Gray also argues that the Court of Appeals exceeded its review authority

when it relied upon the statute of frauds because the Stewarts did not meaningfully
present the issue in their brief to the Court of Appeals, the statute of frauds, as
reflected in the Stewarts’ answer to Gray’s complaint and the trial court’s judgment,
                                           9
Court of Appeals properly concluded that under the merger doctrine Frank

conveyed his interest in the 411 acres to Gray and that a similar conclusion

should have been reached as to William and Mary because Frank accepted

payment not only for himself but also his brother and sister-in-law. Gray’s

merger argument with respect to William and Mary is predicated on the trial

court’s factual finding that Frank was also acting on their behalf when he

accepted payment under the contract. As fully explained below, we conclude

that (1) the property description in the parties’ contract does not satisfy the

statute of frauds; (2) Frank’s failure to cross-appeal his loss in the Court of

Appeals based on the merger doctrine renders that holding final as to him; and

(3) the Stewarts did not waive their right to a jury trial so, contrary to Gray’s

argument to this Court, the trial court’s factual findings cannot be the basis for

application of the merger doctrine as to William and Mary.

   I.      The Boundary of the Property Cannot Be Determined from the
           Contract, Making It Unenforceable under the Statute of Frauds.

        The Court of Appeals concluded that the contract did not provide a

sufficient written description of the real property to identify it as required by

the statute of frauds and that the trial court erred by relying on parol evidence

for the identification. Gray argues that the Court of Appeals misconceived

what is necessary in a writing to identify a tract of land for purposes of the

statute of frauds. The interpretation of a contract—here, whether the contract




has been a central argument in this dispute from the outset. Upon review of the
appellate briefs, we cannot agree with Gray’s argument.

                                         10
sufficiently describes the property to be conveyed—is a question of law for the

courts and is subject to de novo review. 3D Enters. Contracting Corp. v.

Louisville & Jefferson Cty. Metro. Sewer Dist., 174 S.W.3d 440, 448 (Ky. 2005)

(quoting Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 385 (Ky.

App. 2002)).

      While the requirements of the statute of frauds as to the description of

land in a contract or memorandum for its sale may be stated in general terms

with little difficulty, a review of cases applying the requirements reveal its

application often presents greater difficulty, with seemingly similar fact

patterns resulting in inconsistent conclusions. See Wheeler v. Keeton, 242

S.W.2d 1013, 1015 (Ky. 1951); Sullivan v. Lay, 457 S.W.2d 266, 268 (Ky.

1970). That perception may exist in part because of the appellate courts’

changing views of the standard to be used to determine whether the writing

sufficiently describes the real property to be conveyed.

      Our predecessor Court recognized in various cases, see, e.g., Sullivan,

457 S.W.2d at 268, that an extensive review of the cases cited in support of the

litigants’ respective positions is not often beneficial given that “[c]onclusions in

each case vary because of the wording, the facts, and the circumstances

attending the making of the contract.” We agree. Instead, we review the

foundational cases and those decided subsequently which appear particularly

to reflect the honing of the standard for judging the sufficiency of property

descriptions and within that standard, the proper use of parol evidence. Our

review reveals that Hall v. Cotton, 180 S.W. 779 (Ky. 1915), quoted by the Court

                                         11
of Appeals, presents a more confining expression of the rule than

subsequently-decided Montgomery, 191 S.W.2d 399 (Ky. 1945), a case quoted

by the trial court and cited by the Court of Appeals. Although we conclude that

the contract before us provided enough detail to locate the property which was

the subject matter of the contract within a geographical area, the contract did

not indicate with sufficient certainty the size, amount, shape, or boundary of

the property to be conveyed. In short, it did not satisfy the statute of frauds.

      Kentucky Revised Statute (KRS) 371.010(6) provides that no action may

be brought upon a contract for the sale of real estate unless the contract or

some memorandum or note thereof is in writing and signed by the party to be

charged. As cases from our predecessor Court remind us, “[t]he object of the

[statute of frauds] is to prevent the evil arising from parol testimony in so far as

certain subjects [are] concerned, particularly that of land.” Price v. Hays, 139

S.W. 810, 810-11 (Ky. 1911); accord Jones v. Tye, 20 S.W. 388, 388 (Ky. 1892)

(“Therefore, [in this case,] in order to determine which piece [of land] the

expression refers to, verbal testimony must be resorted to, which is clearly not

permissible in this state; for it is, as said in Harrison v. Lane, [7 Ky. 466

(1816)], the evils arising from the admissibility of verbal testimony in such case

‘it was the great object of the statute to prevent.’ In Overstreet v. Rice, [67 Ky. 1

(1868)], and Tyler v. Ontzs, [93 Ky. 331 (1892)], the same rule is

announced. . . . [T]o allow the controversy as to the identity of the land to be

settled by the mere weight of verbal testimony would, as it seems to us, defeat




                                         12
the very object of the statute of frauds.”).6 However, the statute of frauds,

disallowing suit for performance of an oral land contract and requiring a

writing serving to protect the party to be charged, while perhaps requiring more

rigor in the application of parol evidence in the past, is not meant to stand in

the way of the enforcement of valid written contracts. See Moayon v. Moayon,

72 S.W. 33 (Ky. 1903); Campbell v. Preece, 118 S.W. 373, 375 (Ky. 1909); and

Montgomery, 191 S.W.2d at 400. Like other written contracts, the subject

matter of the land contract must be expressed with sufficient certainty. See

Moayon, 72 S.W. at 37. To be sure, “[a] contract in writing for the sale of land,

which contains no description or reference identifying the land, could not be

enforced consistently with the statute against frauds and perjuries.” Hanly v.

Blackford, 31 Ky. 1, 2 (1833). While parol evidence is not admissible to vary,

alter, or contradict what is in writing, generally, parol “[e]vidence which is

supplementary and explanatory is admissible to remove uncertainty by

exposing it in the light of the circumstances.” Montgomery, 191 S.W.2d at 401.




      6  See also Hayden v. McIlvain, 7 Ky. 57, 59 (1815) (“But it should be recollected
that the statute has for its object the prevention of perjuries, as well as frauds; and
the danger of perjury, in permitting agreements to be set up by parol evidence, is
equally great, whether such agreements have been in part executed or not. Besides, it
was not fraud in general, but that particular species of fraud which consists in setting
up verbal agreements where none were in truth made, or in setting them up variant in
their terms from those that really existed, which was intended to be guarded against
by the statute, in prohibiting an action from being brought upon an unwritten
agreement.”); Robinson v. Corn, 5 Ky. 124, 127 (1810) (“To guard against the
consequences of such contracts in the overthrow of real estate, and the change of the
boundaries to land, the legislature has wisely provided the statute of frauds and
perjuries, which requires those agreements to be in writing.”).

                                          13
      Our predecessor Court decided cases in the early 1900s, Moayon, and

Bates v. Harris, 138 S.W. 276 (Ky. 1911), which currently stand as primary

authority for understanding whether a written contract for land is enforceable

based upon its property description. However, as more challenging factual

circumstances have presented themselves, it appears the rule evolved from that

expressed in Moayon and Bates, to one more rigorous in its requirements, see

Hall, 180 S.W. 779, but then later returned to that described in Hall as a

liberal approach, see Montgomery, 191 S.W.2d 399.

      More than fifty years have passed since this Court last decided a statute

of frauds case questioning the enforceability of a contract because of an

allegedly insufficient property description. See Sullivan, 457 S.W.2d 266. We

begin with a review of primary authorities to provide the context of the rule

development over time and continue with cases the parties cite as offering

further guidance in this case.

      In Moayon v. Moayon, 72 S.W. 33 (Ky. 1903), a husband and wife entered

into a contract to resolve a marital dispute. Id. at 34. The Moayon Court

considered whether the contract conveying “One–third of all [Mr. Moayon’s]

estate, real, personal, or mixed, of whatever kind or nature, belonging to him in

his own right, which he acquired under the will of Hannah Moayon, his

mother, as well as all the other estate otherwise acquired or now owned by

him” sufficiently described the property to be conveyed, the last clause

requiring the most consideration. Id. at 37.

      The Moayon Court framed the analysis as:

                                       14
      Can the intention of the parties, and the property to be affected by
      the writing, be gathered from this description? If so, the statute is
      complied with. It is the purpose of the description of the property
      concerning which a contract is made, to identify it. As said in
      Warvelle on Vendors, vol. 1, section 96: “While an unequivocal
      description, giving location, area, and boundaries, is a literal and
      perfect observation of the rule, a less particular statement will
      usually suffice, provided it contains within itself the proper means
      of identification, as by reference to extrinsic facts or other
      instruments by means of which the land can be ascertained with
      sufficient certainty.” The ideal, perfect description is preferred.
      But we cannot compel its adoption. It is our business to treat with
      such contracts as the parties have made, enforcing them when
      lawful and practicable. It is not necessary, then, that the writing
      should do more than indicate clearly what property is to be
      affected by it, if its description or identification can be gotten from
      the contract, or from any extrinsic fact or writing referred to in the
      contract.

Id. at 37-38.

      Upon reviewing authority from other jurisdictions in which simple

descriptions, (“my house and lot,” the “Snow farm,” the property “occupied” by

the seller), were held sufficient, the Moayon Court noted that “[i]n all such

cases parol evidence was admitted not to identify, but to designate, the

subject–matter, already identified in the minds of the parties, in the language

of the contract when read in the light of the facts.” Id. at 38. The Court also

reviewed Kentucky cases in which the respective courts described the property

detail as insufficient or sufficient on its own or upon consideration of extrinsic

facts present at the time of contracting. For example, the Moayon Court

reviewed Overstreet, 67 Ky. 1 (implying “swapping farms” to lack certainty in

specifying what lands were exchanged but deciding the case based upon the

parties rendering this uncertainty sure by taking possession and

                                        15
consummating the mutual exchange); Hanly, 31 Ky. 1 (given how the seller’s

and buyer’s lands were situated, the description in a bond for title to land that

the buyer bought ten acres “as adjoining him on the north” was sufficient); and

Henderson v. Perkins, 21 S.W. 1035 (Ky. 1893) (finding “my home place and

storehouse,” although a defective description, sufficiently full for easy

identification and noting there was a partial execution of the memorandum of

the contract). The Moayon Court expressed that while parol evidence cannot be

introduced to vary, enlarge, or restrict the written terms of the contract,

      frequently it is the case that application of apparently vague
      descriptions must be by parol testimony which puts before the
      court the facts and circumstances surrounding the parties when
      the contract was made or is to be executed, that its terms may be
      interpreted by the light from such surroundings. From this rule
      springs the maxim, “That is certain which can be made certain.”

72 S.W. at 38.

      Based upon these principles, and that “all” means all, the Moayon Court,

reasoned that for the contract before it, “all the other estate otherwise acquired

or now owned by [Mr. Moayon],” id. at 34, was a description, by necessary

implication and common understanding, which referred to property ownership

evidenced by the public records where land titles are required to be recorded,

or to ownership through actual and continuous possession for such time as

under the law constitutes a title. Id. at 38. The Moayon Court concluded that

“parol testimony may be allowed to designate the particular properties

described and identified by the writing, and in the contemplation of the parties

in making the contract.” Id.



                                        16
      Campbell v. Preece, 118 S.W. 373 (Ky. 1909), presented the question

whether after the parties entered into a parol contract, two later writings which

evidenced the contract sufficiently described the property conveyed. Id. at 374.

The seller agreed to sell a tract of land situated “on the left fork of Peter Creek

in Pike [C]ounty, Kentucky” in exchange for the buyer delivering to the seller

$1,000 worth of timber off the property. Id. The first writing was a receipt

signed by the seller stating that he received part payment from the buyer “on

the land sold him by myself on the Shanty branch.” Id. The second writing,

signed by both parties, put down the terms of a timber contract between the

parties. That writing stated that the timber was standing “on the lands that

[the land seller] sold to [the land buyer] situated on the Shanty branch on the

left fork of Peter creek, Pike [C]ounty, Kentucky.” Id. The Campbell Court

stated:

      The note or memorandum required by the statute is such written
      declaration of the parties to the agreement as will relieve the court
      from relying upon parol evidence to ascertain the subject of the
      contract. When the subject is established by a sufficient writing,
      there is then such evidence of the contract upon that score as
      satisfies the statute . . . . If two or more writings, signed by the
      party to be charged, and shown to be referable to the same
      subject-matter, describe the property so that it may be identified, it
      is sufficient.

Id. at 374-75.

      The parties in Campbell did not dispute the identity of the property. The

Court found that reading the two writings together, the writings established the

location of the land as land on the Shanty branch on the left fork of Peter

Creek, in Pike County, Kentucky, and that the boundary remained alone to be

                                         17
ascertained. Although the Campbell Court misstated the parol evidence rule as

provided in Moayon by stating, “Parol evidence is always receivable to identify

the land spoken of in the writing, but not to designate it[,]” its summary of the

approach to evaluate a writing was consistent with its review of Overstreet

(possession and mutual exchange removed uncertainty), and Moayon (parol

testimony to designate but not identify). The Campbell Court explained that:

      If the writing identifies the land, that, of course, ends the inquiry.
      If it does not identify it, but affords means of identification, that is
      deemed sufficient. If the means of identification are other records
      or writings, it is practically certain. But if not other writings, as it
      may not be, it may nevertheless be a satisfactory means. All that
      is required is that it shall be susceptible of certainty. If, when the
      means are resorted to, it is still left open what lands are meant to
      be conveyed, the description will be bad.

Id. at 375.

      The Campbell Court also emphasized that in order to bring certainty to

the parties’ intentions when the writing was made, the other means of

identifying the property must have existed at the point the writing was made.

The Court stated:

      [I]t is never good to refer to a future event, as that could not have
      been certain when the memorandum was made. But generally a
      reference to an existing or past event is good. There it can be
      known certainly what was intended; for that which has transpired
      is changeless.

The Campbell Court determined the description in the memoranda was

sufficient, thus allowing “other satisfactory means” to resolve the boundary of

the land conveyed. Id.

      Bates v. Harris, 138 S.W. 276 (Ky. 1911), decided two years after

Campbell, involved a seller and buyer, both of Madison County, who entered

                                         18
into an agreement stating that the seller “sold her Muddy creek farm” and that

the “farm embraces 113 acres.” Id. at 276. While citing Wood on Statute of

Frauds, a Massachusetts case and the Kentucky case, Hyden v. Perkins, 83

S.W. 128 (Ky. 1904) (concluding that when the property is designated by a

general name, parol proof may be given to show the property known by that

name),7 Bates extensively quoted Moayon for guidance for determining if the

contract sufficiently described the property to be conveyed. In light of

Moayon’s review of other states’ and Kentucky precedent which determined

that general descriptions like the “Snow farm” and the “Knapp home property”

were sufficient to identify the property, and the rule that parol evidence may be


       7Hyden, like Moayon and Bates, cites various authority. Along with Wood on
Statute of Frauds, Hyden quotes Browne on the Statute of Frauds, § 385, for the
general rule as to the sufficiency of the description:
       But the subject–matter may in any case be identified by reference to an
       external standard and need not be in terms explained. Thus, to describe
       it as the vendor’s right in a particular estate, or as the property which
       the vendor had at a previous time purchased from another party, is
       sufficient. . . . Where the memorandum described the land as the estate
       owned by the seller on a certain street, and it appeared that he owned
       two estates on that street, to either of which the description might apply,
       the memorandum was held insufficient.
Id. at 129.
       Hyden also states the decisions of the appellate court are in accordance with
these principles in Greenleaf on Evidence, § 287:
       In the simplest case that can be put, namely, that of an instrument
       appearing on the face of it to be perfectly intelligible, inquiry must be
       made for a subject–matter to satisfy the description. If, in the
       conveyance of an estate, it is designated as Blackacre, parol evidence
       must be admitted to show what field is known by that name. Upon the
       same principle, where there is a devise of an estate purchased of A., or of
       a farm in the occupation of B., it must be shown by extrinsic evidence
       what estate it was that was purchased of A., or what farm was in the
       occupation of B., before it can be known what is devised.
Id. at 130.

                                           19
admitted, not to identify, but to designate the subject matter already identified

in the minds of the parties, Bates stated the following rule.

      The rule is that where the writing within itself, or by reference to
      other writings, contains sufficient data so that by the aid of parol
      evidence no question as to the intention of the parties can arise, it
      is sufficient. The most specific and precise description of the
      property requires some parol proof to complete its identification. A
      more general description requires more. When all the
      circumstances of possession, ownership, situation of the parties,
      and their relations to each other and to the property, as they were
      when the negotiations took place and the writings made, are
      disclosed, if the meaning and application of the writing, read in the
      light of those circumstances, are certain and plain, the parties will
      be bound by it as a sufficient written contract or memorandum of
      their agreement.

138 S.W. at 277 (citing Wood on Statute of Frauds, § 353; Mead v. Parker, 115

Mass. 413 (1874); and Hyden, 83 S.W. 128).

      The Bates Court found that the property at issue was identified in three

ways—the agreement explained that the farm belonged to the seller, that the

farm was located on Muddy Creek, and that the farm contained 113 acres. The

Court explained that if, then, the seller owns a farm on Muddy Creek

containing 113 acres there can be no doubt that this answers the description,

and noted that the parol evidence showed that to be the case. While the seller

claimed to have two farms on Muddy Creek, the proof showed only one farm

containing exactly 113 acres. Id. at 278.

      Price v. Hays, 139 S.W. 810 (Ky. 1911), decided three months after

Bates, presented the question whether the contract’s description of “about 150

acres of land near Otter Creek station, one mile north of Rineyville, Hardin

[C]ounty, Ky., on I. C. R. R.” was sufficient. Id. at 810. Price cited Campbell as

                                        20
containing a comparable property description and acknowledged that in

Campbell the buyer had the right to prove what particular piece of land was

sold to him because the writing was sufficient to authorize the introduction of

parol proof to identify the land. Id. at 811. The Price Court, however,

distinguished the writing before it as not containing ownership information and

applied the rule that if the writing itself does not afford the means of

identification of the property, the statute of frauds renders it unenforceable.

Id. at 810–11. The Price Court concluded the description within the contract

was insufficient because the seller did

      not refer to the land as his, or as his home place. He simply
      agree[d] to convey about 150 acres of land near Otter Creek
      station. No words [were] used in the writing to give a starting
      point, nor [was] the description sufficient to authorize parol proof
      to aid in identifying the land. [While the buyer] stated in an
      amended petition that [the seller] owned only one tract of land near
      the place named; . . . this idea is not gotten from the writing.
      There was nothing therein to indicate this fact, or that he owned
      no other land in that vicinity.

Id. at 811. Wheeler v. Keeton, 242 S.W.2d 1013 (Ky. 1951), called Price into

question.8 However, Hall, discussed next, relied upon Price to state a rule

varying from earlier authority.

      Hall v. Cotton, 180 S.W. 779 (Ky. 1915), addressed a contract which

recited that the sellers lived in Woodford County and the buyer in Garrard

County and described the sellers as having sold “their farm of fifty-three and

thirteen-sixteenths acres.” The Hall Court described its task as deciding if the



      8 The Wheeler Court also called into question the decision in Pope v. Myers, 292

S.W. 318 (Ky. 1927), and Corso v. Crawford, 14 S.W.2d 1093 (Ky. 1929).

                                          21
contract, unlike any previously upheld by the Court, contained a sufficient

description. The Hall Court explained that while the appellate court had been

“more or less liberal in upholding vague and indefinite descriptions embraced

in contracts for the sale of lands,” in contrast to many cases in which the

contract was upheld, the contract at issue did not

      specify the county or state in which the land is situated; it [did] not
      refer to it as the land conveyed to him by “so and so”; it [did] not
      refer to it as the farm known as the “Jones” or “Smith” farm; it [did]
      not state that it lies on any named water course; it [did] not say that
      it is near any town or village, or any well–known object; it merely
      sa[id] [the Halls have sold] “their farm” of 53 13/16, acres.

Id. at 780. The Hall Court referred to Price as a case in which the description

was not upheld as sufficient, emphasizing Price’s analysis that “No words [were]

used in the writing to give a starting point, nor [was] the description sufficient

to authorize parol proof to aid in identifying the land.” Id.

      The Hall Court, viewing Bates as clarifying the difference between

“identification” and “designation” of property, described the following as the

proper rule:

      that when the description contained in the writing, either by
      reference to a water course, or a town, or some well–known local
      object, or to a former conveyance of record, so identifies the
      property, which is the subject–matter of the contract, that it may
      be designated or pointed out in parol testimony by reason of such
      reference in the writing to such stream, town, conveyance, or well–
      known object, then parol testimony is competent for that purpose,
      but that, when the description in the writing has no such
      reference, and it is necessary to resort to parol testimony to
      identify the subject–matter of the contract, as distinguished from a
      designation of it, then parol evidence is incompetent, and the
      writing will be held insufficient to satisfy the demands of the
      statute.



                                        22
Id. at 781. Based upon that rule, the Hall Court concluded that the contract

was insufficient because the contract did not provide a reference to either a

physical object, to a prior record conveyance of the same property or, although

not stated within the rule iteration, to other evidence within the writing itself,

which would enable one to designate or point out the land which was the

subject matter of the contract. Id.

      Montgomery v. Graves, 191 S.W.2d 399 (Ky. 1945),9 decided thirty years

after Bates, Price, and Hall, addressed whether an affidavit was sufficient as a

“memorandum or note” of an agreement to sell and convey property under the

statute of frauds, particularly whether it was deficient because it omitted a

definite description or identification of the property. The affidavit by the seller

certified that he had sold to the buyer “the property at 554 Camden Ave.,” and

the seller’s signature was subscribed by a Jefferson County notary. The

affidavit did not refer to a city, town or state or provide a reference to the

property as being owned by the seller. Id. at 400.

      The Montgomery Court, reviewing the aforementioned cases, other

Kentucky cases, out-of-state cases and treatises addressing the sufficiency of

the property description under the statute of frauds, referred to the

Restatement of the Law of Contracts as declaring the law to be applied to the



       9 After Montgomery was decided in 1945, our predecessor Court issued seven

decisions in which Montgomery’s rule is cited with varying degrees of analysis: Hon v.
Richerson, 193 S.W.2d 441 (Ky. 1946); Schmid v. Anderson, 222 S.W.2d 931 (Ky.
1949); Wheeler v. Keeton, 242 S.W.2d 1013 (Ky. 1951); Burton v. Lafavers, 254 S.W.2d
730 (Ky. 1952); Parke v. Spurlin, 268 S.W.2d 33 (Ky. 1954); Chaney v. Noland, 387
S.W.2d 308 (Ky. 1964); and Sullivan v. Lay, 457 S.W.2d 266 (Ky. 1970).

                                         23
question before it. Id. at 400-01. That is, that the memorandum in order to

make a contract enforceable must state with “reasonable certainty” the land to

which the contract relates. Id. at 401.

      The Montgomery Court then reiterated that generally a writing is

sufficient when it affords a means by which the property can be identified, and

that it is generally regarded as sufficient if it identifies the property when

taking into consideration possession, ownership, and the situation of the

parties when the negotiations took place, and the writing was made. Id. The

Court, citing Moayon and Bates stated, “Evidence which is supplementary and

explanatory is admissible to remove uncertainty by exposing it in the light of

the circumstances.” Id. After quoting Bates’s expression that seldom does a

writing not require some parol proof to complete the property identification, the

Montgomery Court summarized the property description rule, encompassing

Hall’s rule regarding a reference to a physical object, as:

      Where the writing within itself or by reference to other writings
      furnishes some description or designation or sufficient data so that
      by the aid of parol evidence no question as to the intention of the
      parties can arise, it is deemed sufficient—the parol evidence not
      being to identify but to designate the subject-matter already
      identified in the minds of the parties by the language of the
      instrument when read in the light of the facts. That data may be a
      reference to a town, village or stream or other well-known local
      object, or to a former record of conveyance of the same property
      which enables one to point it out.

Id. at 401-02.

      The Montgomery Court, then, although indirectly, described Hall as not

the typical case, the typical case allowing parol proof to aid in the property’s



                                          24
identification. Id. at 402. The Montgomery Court stated its acceptance of the

Restatement’s declaration of the law that when given enough information,

inclusive of parol or other evidence to aid in designating or locating the

property upon which the minds of the parties had met and had merely omitted

to describe it more definitely in the writing, the memorandum is sufficient even

if neither the state nor the city where the land is situated is named. Id. at 403.

Consequently, the Montgomery Court, finding the jurat on the memorandum at

issue allowed the inference that the property was in Jefferson County,

Kentucky, and that the admissible parol evidence placed the property at 554

Camden Street in Louisville, held the memorandum contained a sufficient

property description. Id. Although not explicitly stating it was correcting the

rule articulated in Hall, the Montgomery Court may be viewed as returning to

the rule expressed before Price and Hall.

      Wilson v. Hoffman, 298 S.W.2d 317 (Ky. 1957), a quiet title action in

which the defendant moved to dismiss the complaint based on the contract at

issue being insufficient under the statute of frauds, id. at 318, appears to be

the last case decided by our predecessor Court which cites Hall’s rule. Wilson

compared the property description in a memorandum supplementing a parol

agreement to the property description in the Hall contract. Id. at 318-19. The

Wilson memorandum contained the following information: “Oct. 10–1950,

Received of Forrest Wilson, $75.00 on 3 acres of ground, Signed, Pearl

Medcalf.” Id. at 319. The Wilson Court concluded that the memorandum’s




                                        25
property description was even more indefinite than the one Hall held

insufficient. Id.

      Prior to that, Wheeler v. Keeton, 242 S.W.2d 1013 (Ky. 1951), quoted

Hall, not for its rule, but its acknowledgment of our predecessor Court’s more

liberal approach to deciding the sufficiency of property descriptions during

certain periods of time; noted that approach was again present in Montgomery;

and reaffirmed that parol evidence “is admissible to designate the subject

matter already identified in the minds of the parties.” Wheeler states:

      We wrote in Hall v. Cotton [in 1915] . . . in upholding a questioned
      contract: ‘This court has been more or less liberal in upholding
      vague and indefinite description embraced in contracts for the sale
      of lands, and has shown an inclination to relax, in a measure, the
      older and more vigorous interpretation given to the statute of
      frauds . . . .’ This statement will be found to be true in most
      instances by reference to some of the older cases, and those of
      later dates, particularly Montgomery v. Graves, 301 Ky. 260, 191
      S.W.2d 399, 400 [Ky. 1945].

Id. at 1016.

      Satisfied that Montgomery, Bates, and Moayon are primary authority

expressing the rule for determining whether a contract’s property description is

sufficient under the statute of frauds, we turn next to cases cited by the parties

over the course of this litigation, cases not citing Price or Hall, as authority

more directly supporting their respective positions when dealing with the

certainty of the boundary and the parol evidence rule. Beyond Campbell

discussed above, Gray cites McNamara v. Marcum, 162 S.W.2d 205 (Ky. 1942),

and Mahaffey v. Wilson, 317 S.W.2d 888 (Ky. 1958), as authority supporting

his argument that (1) the contract is not lacking in certainty as the parties

                                         26
identified the land even if it had not yet been designated by surveyed legal

description, and (2) the instrument or other evidence is not required to fix the

boundary lines of the property. The Stewarts cite Chaney v. Noland, 387

S.W.2d 308 (Ky. 1964), as comparable to this case because it deals with the

conveyance of a portion of a larger tract of land.

      In McNamara v. Marcum, 162 S.W.2d 205 (Ky. 1942), the contract stated

the seller sold to the buyer the “simple fee he owns and obtained by deed from

T. T. Gregory & his wife Nancy Gregory, Daniel Sibert Sr., and wife, Harriet

Sibert.” Id. at 206. In regard to whether the description in the writing was

sufficiently definite and certain to require specific performance, the McNamara

Court framed its analysis as:

      If the description in a writing sought to be enforced is so indefinite
      as to make it necessary to resort to verbal testimony to determine
      the boundary (not the metes and bounds) referred to in the writing,
      such description will be held to be insufficient to require specific
      performance of the contract . . . . But where the description in the
      writing is sufficient to determine what tract of land was meant by
      the parties to the contract, specific performance will be enforced
      although it may be necessary to resort to parol or documentary
      evidence to determine the metes and bounds of the tract.

Id. at 207–08 (citing Blair v. Combs, 156 S.W.2d 465 (Ky. 1941); Posey v.

Mimsey, 142 S.W. 703 (Ky. 1912); Bates, 138 S.W. 276; and Campbell, 118

S.W. 373). Because it was shown by the evidence that only one boundary of

land was conveyed to McNamara by T. T. Gregory, Nancy Gregory, Daniel

Sibert, Sr., and Harriet Sibert and the metes and bounds description of this

boundary was contained in a deed recorded in the Clay County Clerk’s office,

the McNamara Court, agreeing with the trial court, concluded the property


                                        27
description in the written contract was sufficient to designate the tract. 162

S.W.2d at 208.

      In Mahaffey v. Wilson, 317 S.W.2d 888 (Ky. 1958), the property

description was “The Moonlight Drive-In Theatre Described as Follows: Said

drive-in Theatre is located at Milltown, on Highway No. 11 about one mile from

Booneville, Kentucky.” Id. at 889. Because the seller owned other lands

surrounding the theatre tract, and in consideration of Blair, 156 S.W.2d at

466, stating that “the description contained in the writing [must be such that]

a stranger can determine the boundary sought to be conveyed,” the trial court

concluded the description was insufficient, but the Mahaffey Court concluded

otherwise. 317 S.W.2d at 889-91. The Mahaffey Court described the cases

distinguishing between identifying and designation of land, explaining that “the

writing is sufficient if it singles out a distinct parcel of land, even though resort

to documentary or parol evidence is necessary to make certain its location and

detailed description.” Id. at 890 (citation omitted). The Mahaffey Court, noting

that Blair’s language could be construed to mean that the writing must show

the boundary lines of the property, with no cases known to support that

doctrine, explained that was not what Blair intended. Id. After explaining that

“boundary” and “tract” are used synonymously, Mahaffey quoted McNamara:

“But where the description in the writing is sufficient to determine what tract of

land was meant by the parties to the contract, specific performance will be

enforced although it may be necessary to resort to parol or documentary

evidence to determine the metes and bounds of the tract.” Id.

                                         28
      In contrast to Campbell, McNamara, and Mahaffey, the Court in Chaney

v. Noland, 387 S.W.2d 308 (Ky. 1964), held the contract unenforceable.

There, the sellers owned a tract of land consisting of 700 acres known as the

Carl Williams farm. The buyers were tenants on the farm and negotiated an

agreement in which they would purchase 54 of the 700 acres. Prior to the

agreement the parties had marked off the boundaries of the 54 acres.

However, the receipt serving as the written memorandum of the agreement did

not contain any reference by which the 54 acres could be identified. The

receipt stated, “For payment on part of Carl Williams Farm as agreed Deed to

be made February 1, 1962.” The buyers’ attorney prepared a deed, but only

one seller, the husband, signed it. The sellers refused to complete the

transaction upon learning that they could not assign the tobacco base for the

700 acres to the 646 acres the sellers had planned to retain. Id. at 309.

      The Chaney Court considered that the 700-acre deed described the

property by metes and bounds and that the memorandum made no reference

to the stakes the parties had set out on the premises or to any other physical

mark or extrinsic circumstance that would indicate the specific “part of Carl

Williams Farm” covered by the agreement.10 The Chaney Court agreed with the

trial court that the memorandum was not enforceable, distinguishing the

Mahaffey and McNamara decisions as being based upon writings which



      10 Chaney, id., cites Roberts v. Bennett, 179 S.W. 605 (Ky. 1915), a case in
which it was held that the description was insufficient because parol evidence was
necessary to show the particular 210 acres out of a 304-acre tract that the parties had
in mind to convey.

                                          29
provided an avenue of identification, Mahaffey describing the property as “My

Drive-in Theatre on Highway 11” and McNamara describing the subject matter

as all of the interests acquired by the seller in a certain deed. Hence, both

cases contained property descriptions which made the identity of the property,

inclusive of its boundary limits, clear. Id.

      Returning to the case before us, the Court of Appeals, citing Hall, 180

S.W. at 780, and Montgomery, 191 S.W.2d at 401, summarized the property

description/parol evidence rule precedent as follows: “To satisfy the statute of

frauds, our Courts have held that a written contract to sell real property must

sufficiently describe the property so that its identity can be ascertained without

the aid of parol evidence.” “If the real property is sufficiently identified by the

written agreement, parol evidence is then admissible to designate the particular

property identified by the written contract.” The Court of Appeals quoted

Hall’s, 180 S.W. at 781, explanation of the type of information which must be

in the writing to identify the property so that it may be designated or pointed

out in parol testimony by reference to information in the writing.

      The Court of Appeals concluded the property description within the

Gray/Stewarts’ contract was insufficient to allow parol evidence. The Court of

Appeals pointed out that under the second item of agreement, “the parties

clearly state that they have agreed upon the boundary but do not know the

acreage thereof and cannot provide any written description thereof,” but that

the parties intended that the real property would be identified later by the

description in the deed. Unlike the trial court, the appellate court did not view

                                         30
the parties’ acknowledgement that the Gatliff Coal Company’s lease affected the

property as evidence that the Stewarts agreed to convey all the real property

subject to the lease.

      Gray now contends that the Court of Appeals stated a rule contrary to

Hall and Montgomery, and that court erroneously framed the analysis as first,

one determines if the property is sufficiently identified on the face of the

writing, and if so, then one looks to see if parol evidence will assist in pointing

out the property. Gray views the Court of Appeals’ opinion as requiring,

contrary to precedent, a “final and complete statement” or a legal survey-type

description of the property with the agreed-upon boundaries, in order to satisfy

the statute of frauds. While Gray recognizes that many cases with sufficient

property descriptions reference acreage, he contends that because the property

was sold in gross, acreage is not an issue in this case, the contract identifying

the subject matter as “certain real property located near Balkan and Calloway,

in Bell County, Kentucky.”

      Beyond the written contract’s “certain real property” preface and its

provision that the parties have agreed on the boundaries of the property to be

transferred, Gray points to other means of identification appearing on the face

of the contract: (1) the property in the stated location is recognized as property

owned by the Stewarts; (2) the contract indicates that the property is that

which has been examined by Gray; (3) the contract indicates that the property

is subject to a lease in favor of Gatliff Coal Company to which the contract was

made subject; (4) the contract indicates that Gatliff Coal Company has

                                         31
previously mined a portion of the property; and (5) the contract indicates the

Gatliff Coal Company has a reclamation bond outstanding for the property, and

reserved the right for Gatliff Coal Company to come upon the property for

reclamation purposes until its reclamation bond is released by the

Commonwealth. Gray states that all the foregoing information was properly

recognized by the trial court when it found that “the exact location of the

property is known and identified in the minds of the parties.”

      Gray contends that the Court of Appeals, although reciting the Hall rule,

disregarded the contract details which situated the property by reference to

physical objects and a former conveyance. Gray additionally emphasizes that

the contract situates the property by indicating that the property is in Bell

County and references the two communities, Calloway and Balkan, one on

each side of the property. Gray also cites the reference to the long-standing

mineral lease from the Stewarts to the Gatliff Coal Company as a reference to a

former conveyance and the reference to the mines of the Gatliff Coal Company

as a reference to a well-known object in the area. Gray contends all this

information, singly or cumulatively, provides a means to identify the subject

property which consequently allows use of extrinsic evidence to further

designate the precise property involved.

      In that regard, Gray contends that the trial court properly considered the

survey description generated for the parties by Grande, the surveyor, before

consummation of the contract; Grande’s engagement letter (addressed to Gray




                                        32
only); the Gatliff Coal Company Mining and Reclamation Plan Map; and the

testimony and conduct of the parties at the time of negotiation.

      In regard to the parties’ testimony and conduct, Gray cites his affidavit

submitted to the trial court in which he indicated that he met with Frank at his

home at the time the parties originally agreed to the sale and that they

reviewed the Gatliff Mining and Reclamation Plan Map, the Bell County

Property Valuation (PVA) aerial photograph and the PVA geological quadrangle,

the PVA resources both generally depicting the Stewarts’ property in the same

location. Gray’s affidavit also states that it was at this meeting that he and

Frank agreed that Gray would purchase the entire Stewart boundary between

U.S. 119 and the Cumberland River.11

      Not surprisingly, the Stewarts maintain that the contract is ambiguous

on its face and argue that the contract defines the property as “certain real

property located near Balkan” and does not call for conveyance of the Stewarts’

boundary or “a boundary.” Notably, the Stewarts further argue that no other

statement within the contract bears on whether the parties had a meeting of

the minds on the property to be conveyed. The Stewarts assert that if they had



      11  Although not described in his brief, Gray also stated in his affidavit that he
also reviewed the Stewarts’ tax bills covering the subject property, again confirming
his understanding of where the property was located and what Frank was selling.
Gray was also asked questions about tax bills at his deposition. Although Gray’s
deposition testimony regarding the tax bills is not mentioned within the parties’
arguments, Gray testified that when he and Frank went to the PVA office, Frank had
“at least ten, but [he would] say more [than ten].” Gray testified that although he and
Frank went to the PVA office to pull files from those tax bills, he did not think the PVA
staff pulled any files because he and Frank were advised they could not make a deed
on what they had.

                                           33
intended to sell all the property shown on the Gatliff map, the property could

have and would have been identified with a simple reference to all the property

depicted on that map. The Stewarts further argue that even if the contract

locates the property, Gray misunderstands which evidence could be considered

as parol evidence supporting the identification of the property because as

explained in Bates, 138 S.W. at 277, and later expounded upon in Campbell,

118 S.W. at 375, that evidence is limited to facts and circumstances

surrounding the parties when the contract was made or is to be executed. The

Stewarts contend that Gray does not reference a written description or

anything in existence at the time of the formation of the putative contract.

      Since Moayon, the cases considered by our predecessor Court have often

been cases in which the written agreement conveys the whole of the seller’s

property at a specific location. These cases reflect those terms which do not

necessarily specify the amount of acreage within the whole, such as “my

place”12 and “the Named farm,” are often sufficient for identifying the boundary

of the property to be conveyed. Such descriptors serve to identify the specific

property upon which the minds of the parties have met because they convey

property ownership, location, and area or amount information, information

essential to conveying a particular piece of property. When such terms are not

used, but as here ownership and location of the property are evident from the

contract, McNamara, with which Mahaffey and Chaney are in accordance,



        12 Burton, 254 S.W.2d at 731 (“‘My place’ is a colloquial expression which

identifies the habitat of the owner with relative certainty.”).

                                           34
guides that “[i]f the description in a writing sought to be enforced is so

indefinite as to make it necessary to resort to verbal testimony to determine the

boundary (not the metes and bounds) referred to in the writing, such

description will be held to be insufficient.” 162 S.W.2d at 207. We find this

principle particularly persuasive.

      Here, the Court of Appeals held the writing, not explaining the amount of

the property to be conveyed, to be so indefinite it could not be enforced. While

Gray believes the Court of Appeals erred by not looking beyond the parties’

statements in the contract, particularly that the parties are unable to

determine the precise acreage of the agreed boundary, this Court’s review does

not lead to a different conclusion.

      The contract’s subject matter is “certain real property located near

Balkan and Calloway, in Bell County, Kentucky.” However, the term “certain

real property” does not expressly identify that the whole or a part of the

Stewarts’ property is to be conveyed. While other information within a

particular writing may be used to determine the parties’ intention regarding the

amount of land to be conveyed, in this case the references to Grande’s

employment to complete a survey, to the Gatliff lease on the property, and the

Gatliff right to come onto the property do not add clarity to the size or the

boundary of the property intended to be conveyed from that land owned by the

Stewarts near Balkan and Calloway. While the parties state in the writing that

they have agreed on the boundaries of the property to be transferred, we find

nothing in the writing itself to resolve the dispute as to whether the parties

                                        35
intended 411 or 260 acres to be conveyed and verbal testimony, although

considered and weighed here by the trial court in favor of Gray, is not

admissible to resolve the dispute. Although Gray urges that various writings

created after the contract may be used to explain the parties’ intentions and he

urges those writings explain that the “certain real property” to be conveyed was

the property surveyed by Grande, we view Bates and Campbell as clear

authority guarding against their use. Consequently, we affirm the Court of

Appeals’ decision that the contract between Gray and the Stewarts is

unenforceable under the statute of frauds.

      Although our conclusion regarding the statute of frauds is obviously

legally relevant to all three Stewarts, it does not have the same impact as to all

of them because they do not occupy the same legal position before this Court

given the Court of Appeals’ decision to inject the issue of merger as to Frank.13

Unlike William and Mary, he was not the prevailing party (at either lower court)

and thus it was incumbent upon him to file a cross-motion for discretionary

review to challenge his loss at the Court of Appeals. Fischer v. Fischer, 348

S.W.3d 582, 595 (Ky. 2011); Kentucky Rule of Civil Procedure (CR) 74; CR 76.

By not having done so, he has forfeited the opportunity to present any



      13 The merger doctrine provides that “all prior statements and agreements, both
written and oral, are merged into the deed and the parties are bound by that
instrument.” Yeager v. McLellan, 177 S.W.3d 807, 809 (Ky. 2005) (quoting Borden v.
Litchford, 619 S.W.2d 715, 717 (Ky. App. 1981)). Unless one of the recognized
exceptions to the merger doctrine such as fraud or mistake applies, it generally
renders a party’s arguments based on the underlying contract—such as the statute of
frauds issue in this case—no longer relevant. See id. The delivery of the deed
extinguishes them - because the contract has merged into the deed.

                                         36
argument to this Court on that issue and is bound by the appellate court’s

decision finding he transferred his property interest to Gray when he delivered

a deed he had signed. That said, we acknowledge that all three Stewarts,

through joint counsel, have pressed throughout ― at the trial court, the Court

of Appeals and now this Court ― their entitlement to the jury trial they

requested and never waived. Their position on that point is well-taken, and

had Frank cross-appealed his loss in the Court of Appeals, as explained more

fully below, the denial of the requested jury trial would have provided grounds

for rejecting the Court of Appeals’ merger holding as to Frank, returning him to

the same position as William and Mary.

         While we agree with the Court of Appeals that the contract is not

enforceable under the statute of frauds as to William and Mary, our analysis

does not end here. Gray also argues that the Court of Appeals disregarded the

trial court’s factual conclusions that Frank accepted payment not just for

himself but also on behalf of William and Mary too, and thus the appellate

court erred in not applying the merger doctrine as to William and Mary. We

disagree because any such holding would be premised on factual findings,

findings which the trial court was not authorized to make given the Stewarts’

demand for a jury trial, an assertion of a right that was never waived.

   II.      The Stewarts Did Not Waive Their Right to a Jury Trial, And the
            Trial Court’s Findings of Fact May Not Serve as a Basis to Reverse
            the Court of Appeals’ Decision As to William and Mary.

         As described earlier, a jury trial was scheduled but in response to the

Stewarts’ motion to reschedule the trial for medical reasons, Gray moved the

                                          37
trial court to take under submission the legal issues relating to the

enforceability of the contract. At the motion’s hearing, the Stewarts agreed

some issues could be settled as a matter of law. Gray’s counsel prepared a

proposed order to which the Stewarts’ counsel indicated agreement after minor

changes. The entered order stated in part:

      1. The jury trial scheduled for May 3, 2018 is cancelled.

      2. The parties being in agreement, the issues relating to
         enforcement of the Contract and Specific Performance are
         bifurcated from the plaintiff’s damage claims. The Court will
         take the issues of the Contract and Specific Performance under
         submission on the following schedule:

      ....

          b) The plaintiff shall have until June 11, 2018 to submit
             dispositive motions and/or his brief.

      ....

      3. The Court will entertain motions regarding the damage claims
         after entry of its Order on the for[e]going.

      Gray filed his brief and while arguing that the trial court could easily

decide this case as a matter of law, also stated that the trial court could choose

to decide this case on the facts since the issues were under submission for

judgment. Notably, the Stewarts’ response brief refuted that the trial court was

sitting as the fact-finder, pointing specifically to their demand for a jury trial on

all triable issues. In reply, Gray stated that paragraph two of the court’s order

showed that as for the issues relating to the contract and specific performance,

the case was submitted as a bench trial based upon the briefs and proof within

the record.


                                         38
      After briefing was complete but before the trial court entered its

judgment, the Stewarts filed another motion to schedule a jury trial. As he

continues to argue before this Court, Gray maintained that the Stewarts clearly

waived their right to a jury trial when they agreed to submit the liability claims

on the contract and specific performance to the trial court for judgment. Gray

asserted that there was arguably only one simple issue of fact to be decided if

the trial court did not resolve all issues as a matter of law; with the location of

the property known, the only issue of fact would be the intent of the parties as

to the boundary of the property. Gray cited George Pridemore & Son, Inc. v.

Traylor Bros., Inc., 311 S.W.2d 396 (Ky. 1958), Levi v. Gonzenbach, 33 S.W.2d

657 (Ky. 1930), and Montgomery v. Graves, 191 S.W.2d 399 (Ky. 1945), to

support his contention that the trial court was sitting as the finder of fact as

authorized by Kentucky law.

      The Stewarts countered that not only did the cited cases not support

Gray’s argument, but Gray did not cite any cases that would allow an inference

that the type of language used in the trial court’s order constituted a jury trial

waiver because no Kentucky case would support that contention. The Stewarts

themselves, as before this Court, cited Smith v. Bear, Inc., 419 S.W.3d 49, 57

(Ky. App. 2013) (quoting Hazard Coal Corp. v. Knight, 325 S.W.3d 290, 296 (Ky.

2010)), in support of their argument that they had not waived their right to a

jury trial, having only agreed to a briefing schedule on Gray’s dispositive

motions for issues that could be decided as a matter of law. Furthermore, they

contended they had not acted in any manner to waive their right to a jury trial

                                         39
as provided for in CR 39.01. At the motion’s hearing, Gray argued that as

required by CR 39.01 the Stewarts had made an oral stipulation in court and

had made two written stipulations, one through the trial court’s order and the

second through email correspondence that the prepared order reflected the

trial court’s ruling. The trial court did not enter a separate order expressly

addressing this jury trial waiver dispute. Rather, in the judgment in Gray’s

favor, the trial court simply stated, “By agreement this case is under

submission on the issues of the Contract and specific performance.”

      The right to a jury trial is guaranteed by the Kentucky Constitution, a

sacred right not to be violated. See CR 38.01. As discussed in Hazard Coal

Corp. v. Knight, 325 S.W.3d 290, 294–97 (Ky. 2010), addressing whether a

party may waive that right merely by failing to object to the trial court’s sua

sponte declaration that it would hear the case by bench trial, once a proper

demand for a jury trial has been made, a high bar is set for waiver of that right.

      The constitutional term ‘inviolate’ means that the right to trial by
      jury is unassailable. Henceforth, legislation and civil rules of
      practice shall be construed strictly and observed vigilantly in favor
      of the right and is not to be abrogated arbitrarily by the courts.
      The constitutional right to a jury trial cannot be annulled,
      obstructed, impaired, or restricted by legislative or judicial action.

Id. at 295 (quoting Steelvest, Inc. v. Scansteel Serv. Ctr, Inc., 908 S.W.2d 104,

108 (Ky. 1995)). Furthermore, CR 39.01 pertinently directs:

      When trial by jury has been demanded as provided in [Civil] Rule
      38, the action shall be designated upon the docket as a jury action.
      The trial of all issues so demanded shall be by jury, unless (a) the
      parties or their attorneys of record, by written stipulation filed with
      the court or by an oral stipulation made in open court and entered
      in the record, consent to trial by the court sitting without a jury. . . .


                                         40
         CR 39.01’s “plain and forthright language affords no other construction

but that once a proper demand for a jury trial has been made, the trial shall be

by jury unless there is either a written stipulation filed with the court, or an

oral stipulation of waiver made in open court.” Hazard Coal Corp., 325 S.W.3d

at 296. Furthermore, because the waiver is of constitutional dimensions,

“[t]here is a presumption against the waiver of constitutional rights, and for a

waiver to be effective it must be clearly established that there was ‘an

intentional relinquishment or abandonment of a known right or privilege.’” Id.

at 297 (quoting Parson v. Commonwealth, 144 S.W.3d 775, 792 (Ky. 2004)). As

in Hazard Coal Corp., this constitutional standard for waiver is not met in this

case.

         It is undisputed that the Stewarts properly demanded a jury trial in their

answers to Gray’s complaint. Gray argued, however, that the Stewarts waived

their right to a jury through both oral and written stipulations, the oral

stipulation being made during the hearing on Gray’s motion and the written

stipulation being made through the aforementioned entered order. Although

Hazard Coal Corp. is not cited directly by either party, its discussion of

Equitable Life Assurance Society of the United States v. Taylor, 637 S.W.2d 663

(Ky. App. 1982), overruled on other grounds by Louisville and Jefferson Cty.

Metro. Sewer Dist. v. Bischoff, 248 S.W.3d 533 (Ky. 2007), allows that a jury

trial, in certain circumstances, may be waived by entry of the trial court’s

order.



                                         41
         In Taylor, the plaintiff moved for a bench trial and then signed off on the

order granting the motion prepared by opposing counsel. 637 S.W.2d at 665.

The order stated, “On the Plaintiff’s Motion, these cases are set for trial before

the Court on Monday, March 12, 1979.” Id. The plaintiff did not challenge the

wording of the order and also did not otherwise object to the bench trial. Id.

The Taylor court did not find any evidence in the record to indicate that the

court’s order should not be respected and concluded that the plaintiff

affirmatively waived its right to jury determination of damages. Id. Hazard

Coal Corp. summarized Taylor:

         the bench trial was effectively initiated by the party claiming a
         violation of its right to a jury trial, and counsel for opposing party
         physically signed off on the order . . . . In this respect, there was a
         written stipulation in the record waiving the plaintiff’s right to a
         trial by jury.

325 S.W.3d at 297.

         The facts in this case do not lead to the same conclusion that the

Stewarts intentionally relinquished or abandoned their right to a jury trial. In

contrast to Taylor, the Stewarts did not move the trial court for a bench trial,

and upon review of the hearing on Gray’s motion, this Court agrees with the

Stewarts that they only agreed to legal issues being submitted to the trial

court.

         The wording of the order and its meaning were disputed by the Stewarts

once Gray urged the trial court to decide factual issues. Along with raising the

issue in their brief opposing summary judgment in favor of Gray, the Stewarts

raised the issue by a separate motion to schedule a jury trial and continued

                                           42
their insistence that they never waived their right to a jury trial. As stated in

Hazard Coal Corp., “Constitutional rights are assurances given to each citizen

of this Commonwealth that his interests will not be affected without specifically

delineated safeguards. These rights are personal to each of us and cannot be

circumvented or cast aside through the whims or caprices of others.” Id. at

296 (quoting Taylor, 637 S.W.2d at 665).

      In this case, neither the Stewarts’ oral agreement to submit legal issues

to the trial court nor the trial court’s scheduling order quoted above waived the

demanded jury trial. Therefore, the trial court was not properly sitting as a fact

finder. Without ever addressing the Stewarts’ jury trial argument, the Court of

Appeals relied upon the trial court’s factual finding that Frank delivered the

deed to Gray and invoked the merger doctrine. This material fact was disputed

as reflected in the Stewarts’ trial court brief citing deposition testimony which

showed Frank signed the deed expecting Gray to pay the additional $15,000

which he had promised.14 Given the Stewarts’ entitlement to the jury trial they




      14  Gray’s complaint made allegations that the parties had performed under the
contract—Frank fully and William and Mary partially. The Stewarts’ answer denied
performance. In particular Gray’s complaint alleged that on November 21, 2017, Gray
tendered the full purchase price of $80,000 to Frank and that Frank signed the deed
and delivered the deed to Gray; that Gray was advised by Frank that William and Mary
would also sign the deed, and in reliance, Gray drove to Lexington to obtain William
and Mary’s signatures on the deed but they then refused to sign the deed; and that
the defendants breached the contract by refusing to sign the deed and pay one-half of
the surveying costs. Pertinently, the Stewarts answered these allegations denying that
the referenced document was delivered to Gray, as any such execution and delivery
was explicitly conditional and subject to the concurrence of William and Mary; that
William and Mary were without knowledge or information sufficient to form a belief as
to the truth of what Frank advised Gray at the referenced time and admit that they
refused to sign the document presented to them by Gray, and otherwise denied the
                                         43
repeatedly demanded, the Court of Appeals should not have relied upon the

trial court’s factual findings to rule in Gray’s favor and against Frank under the

merger doctrine, an issue we note that was not presented to or decided by the

trial court. Nevertheless, as previously noted, that decision must stand under

our appellate rules because Frank did not file a cross-motion for discretionary

review to present it for our consideration. With respect to William and Mary,

the Court of Appeals did not apply the merger doctrine as to them, noting they

never signed the deed, but Gray maintains that the appellate court erred on

this issue. We reject his argument. Any application of the merger doctrine to

William and Mary would require resort to the trial court’s findings of fact,

findings which it was not authorized to make given the Stewarts’ consistent,

repeated assertion of their right to a jury trial.

   III.   The Court of Appeals Did Not Err When It Reversed the Trial
          Court’s Damage Award.

      Finally, the trial court awarded Gray damages against the “Defendants,

jointly and severally” for failing to fully and timely perform under the contract.

The Court of Appeals reversed the award against Frank because he signed and

delivered the deed to Gray thus fully performing; against Leisa because she had

no interest in the property; and against William and Mary because the contract

was unenforceable against them by virtue of the statute of frauds. While Gray

advances arguments before this Court for reinstatement of the damage award




averments. The Stewarts also answered that the deed referenced in the complaint was
not delivered to Gray, as a matter of law, because it was not signed by all parties.

                                         44
against William, Mary, and Frank, our affirmance of the Court of Appeals’

decision that the contract is not enforceable against William and Mary and our

conclusion that the appellate court’s holding that Frank transferred his

property interest under the merger doctrine is final and binding, result in our

similarly affirming that court’s decision reversing the damage award.15

                                    CONCLUSION

      The Court of Appeals’ decision that the real property contract entered

into by Gray and the Stewarts is unenforceable under the statute of frauds as a

matter of law is affirmed. However, this decision does not apply equally to

William, Mary and Frank. Because Frank did not challenge by a cross-motion

for discretionary review the Court of Appeals’ decision that he transferred his

property interest under the merger doctrine, that decision must stand.

Furthermore, based upon these conclusions, we affirm the Court of Appeals’

decision reversing the trial court’s damage award.

      Minton, C.J.; Conley, Keller, Nickell, and VanMeter, JJ., sitting. All

concur. Lambert, J., not sitting.




      15  Gray argues that damages are proper against Frank because he joined with
William and Mary in attempting to avoid the transaction by adopting the position that
the contract was unenforceable, he materially contributed to the significant delay in
complete performance by the “Appellees,” and his acts of repudiating the transaction
and litigating against Gray are the basis for the damage award against him. While
Gray cites no legal authority in support of this argument, having concluded that
William and Mary were not required to perform under the contract, we accordingly
conclude that a damage award against Frank would be improper.

                                         45
COUNSEL FOR APPELLANT:

Jeffery W. Helton
Helton & Helton

Daniel L. Farmer
Farmer Law Office


COUNSEL FOR APPELLEES:

Scott M. Webster
Tooms, Dunaway & Webster




                           46